The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a traversable measuring device for determining a cross direction profile of a property of a moving lignocellulose-containing fiber web, the measuring device including: a property measuring sensor, a position measuring sensor, an analysis device, and a mounting bracket, the device components of structure and arrangement claimed (claim 1); a method for determining a cross direction profile of a property of a moving lignocellulose-containing fiber web, the method including: determining a measurement of a property of a web in cross directional position, determining a measurement position of a property in a cross directional position and associating the measurement result with the respective cross directional measurement position, the measurement being conducted by measuring device including: a property measuring sensor, a position measuring sensor, an analysis device, and a mounting bracket, the device components of structure and arrangement claimed (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





/MARK HALPERN/Primary Examiner, Art Unit 1748